USCA4 Appeal: 21-4054      Doc: 34         Filed: 02/22/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4054


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        TYMIR WIGFALL, a/k/a Dolla,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Louise W. Flanagan, District Judge. (7:20-cr-00112-FL-1)


        Submitted: February 17, 2022                                  Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Walter Hoytt Paramore, III, LAW OFFICES OF W. H. PARAMORE, III,
        P.C., Jacksonville, North Carolina, for Appellant. Jennifer P. May-Parker, Assistant
        United States Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4054       Doc: 34         Filed: 02/22/2022      Pg: 2 of 4




        PER CURIAM:

               Tymir Wigfall pled guilty, without a plea agreement, to conspiracy to possess with

        the intent to distribute and distribution of heroin and fentanyl, 21 U.S.C. §§ 841(a)(1),

        (b)(1)(C), 846; two counts of distribution of fentanyl and carfentanil, 21 U.S.C.

        § 841(a)(1), (b)(1)(C); distribution of heroin and fentanyl, 21 U.S.C. § 841(a)(1),

        (b)(1)(C); distribution of fentanyl, 21 U.S.C. § 841(a)(1), (b)(1)(C); distribution of fentanyl

        and aiding and abetting, 21 U.S.C. § 841(a)(1), (b)(1)(C); 18 U.S.C. § 2; employing, hiring,

        or using a person under 18 years of age to distribute fentanyl, 21 U.S.C. § 861; and

        distribution of fentanyl and heroin and aiding and abetting, 21 U.S.C. § 841(a)(1),

        (b)(1)(C); 18 U.S.C. § 2. The district court sentenced Wigfall to a total of 120 months’

        imprisonment. His attorney has filed a brief pursuant to Anders v. California, 386 U.S.

        738 (1967), questioning the reasonableness of Wigfall’s sentence, specifically, whether the

        district erred in (1) granting the Government’s oral motion at sentencing for an upward

        departure under U.S. Sentencing Guidelines Manual § 4A1.3(a) (2018) without requiring

        written notice, and (2) failing to make adequate findings to warrant the departure.

        Although informed of his right to file a supplemental pro se brief, Wigfall has not done so.

        We affirm.

               We review a sentence “under a deferential abuse-of-discretion standard.” Gall v.

        United States, 552 U.S. 38, 41 (2007). Under this standard, a sentence is reviewed for both

        procedural and substantive reasonableness.         Id. at 51.    In determining procedural

        reasonableness, we consider, among other things, whether the district court properly

        calculated the defendant’s advisory Sentencing Guidelines range. Id. If a sentence is free

                                                      2
USCA4 Appeal: 21-4054      Doc: 34          Filed: 02/22/2022      Pg: 3 of 4




        of “significant procedural error,” then we review it for substantive reasonableness,

        “tak[ing] into account the totality of the circumstances.” Id.

               In reviewing a sentence outside the original Guidelines range, we must “consider

        whether the sentencing court acted reasonably both with respect to its decision to impose

        such a sentence and with respect to the extent of the divergence from the sentencing range.”

        United States v. Washington, 743 F.3d 938, 944 (4th Cir. 2014) (internal quotation marks

        omitted). A district court is permitted to depart upwardly from the Guidelines range based

        on the inadequacy of a defendant’s criminal history category when “reliable information

        indicates that the defendant’s criminal history category substantially underrepresents the

        seriousness of the defendant’s criminal history or the likelihood that the defendant will

        commit other crimes.” USSG § 4A1.3(a)(1), p.s.

               As an initial matter, we conclude that the district court did not err, much less plainly

        so, in granting the Government’s oral motion for departure under USSG § 4A1.3(a)

        because the presentence report notified Wigfall of this potential upward departure prior to

        sentencing. See Fed. R. Crim. P. 32(h) (“Before the court may depart from the applicable

        sentencing range on a ground not identified for departure either in the presentence report

        or in a party’s prehearing submission, the court must give the parties reasonable notice that

        it is contemplating such a departure.”); see also Irizarry v. United States, 553 U.S. 708,

        714-15 (2008) (discussing Rule 32(h) notice requirement for sentencing departures).

               Furthermore, we conclude that Wigfall’s sentence is procedurally and substantively

        reasonable. The district court provided a well-reasoned explanation for the departure based

        on Wigfall’s three unscored felonies and his continuous, dangerous criminal conduct

                                                      3
USCA4 Appeal: 21-4054      Doc: 34          Filed: 02/22/2022        Pg: 4 of 4




        involving drugs, indicating a likelihood of recidivism. See United States v. Whorley, 550

        F.3d 326, 341 (4th Cir. 2008) (deferring to district court’s application of USSG § 4A1.3

        factors for upward departure, specifically, “[s]ubstantial underrepresentation of criminal

        history and likelihood of continuing criminal conduct . . . and prior similar conduct not

        resulting in criminal conviction” (internal quotation marks omitted)). We conclude that

        the district court’s decision to grant an upward departure based on the substantial

        underrepresentation of Wigfall’s criminal history was supported by the record. The district

        court further afforded counsel an opportunity to argue regarding an appropriate sentence

        and allowed Wigfall to allocute. The district court then weighed the 18 U.S.C § 3553(a)

        factors it deemed most relevant, particularly the need to protect the public from further

        crimes and to promote respect for the law, as well as Wigfall’s undeterred criminal

        behavior and his use of juveniles in the instant offenses.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Wigfall, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Wigfall requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Wigfall. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED

                                                      4